                                          Case 4:19-cv-00015-HSG Document 44 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN ERIC GOULD,                                 Case No. 19-cv-00015-HSG
                                   8                     Plaintiff,                         ORDER STAYING ALL DEADLINES;
                                                                                            REQUIRING JOINT STIPULATION
                                   9             v.                                         OF DISMISSAL
                                  10     LAURIE MARINO, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Having been informed that the parties have settled this matter, the Court orders as follows.

                                  14   All pending deadlines are stayed. The parties are ordered to file a joint stipulation of dismissal by

                                  15   April 30, 2021.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 3/31/2021

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
